Citation Nr: 0328841	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  99-12 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for aortic stenosis.

2.  Entitlement to service connection for bursitis of the 
right shoulder.

3.  Entitlement to an increased initial rating in excess of 
10 percent for service-connected prostatitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W. Yates, Counsel


REMAND

On August 20, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Ask the appellant to identify all VA 
and non-VA health care providers that 
have treated the veteran for (a) right 
shoulder bursitis since separation, and 
(b) prostatitis, urinary tract infection, 
or voiding difficulties since September 
2000.  Obtain records from each health 
care provider the appellant identifies.

2.  Contact the Naval Personnel Records 
Center and request the veteran's service 
medical records for the periods from 
April 1942 to November 1945 and from 
April 1950 to February 1954.  If no 
service records can be found, or if they 
have been destroyed, ask for specific 
confirmation of that fact.

3.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded the following 
examination: an orthopedic examination to 
determine the nature and etiology of any 
current right shoulder disorder.  Send 
the claims folder to the examiner for 
review.  The examiner should indicate 
whether or not he reviewed the claims 
folder.  The examiner is requested to 
diagnose any current disorder of the 
right shoulder.  The examiner should 
review the service medical records, 
particularly December 1952 references to 
pain in the right shoulder and February, 
March and April 1959 records of pain in 
the right shoulder and diagnoses of 
bicipital tendinitis and bursitis of the 
right shoulder.  The examiner is asked to 
give his opinion as to whether it is at 
least as likely as not that any current 
disorder of the right shoulder is related 
to service.
  
4.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded the following 
examination: a urology examination to 
determine the current severity of the 
veteran's service-connected prostatitis.  
Send the claims folder to the examiner 
for review.  The examiner should indicate 
whether or not he reviewed the claims 
folder.  All indicated tests and studies 
should be performed as deemed necessary 
by the examiner.  The examiner should 
record the veteran's history and symptoms 
since 1997 with respect to urine leakage, 
urinary frequency, obstructed voiding, 
and urinary tract infection.  The 
examiner is asked to provide specific 
comments as to findings on examination 
concerning: (a) the interval of daytime 
voiding and the frequency of nocturnal 
voiding and the frequency of awakening at 
night to void; (b) the extent and 
severity of obstructed voiding, if any; 
and (c) the incidence and treatment 
required for urinary tract infections, if 
any.      

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





